CONCURRING OPINION
Nichols, Judge:
I wish to dissociate myself from the court’s observation that plaintiff’s evidence fails to establish the chief use of the imported merchandise as adult hobby items because of the infrequent instances of observation of actual use in the testimony.
It is my view that persons concerned in an executive capacity with specifying, ordering, importing, promoting, and selling merchandise are presumed to know what its chief uses are and may give competent testimony on the subject. Instances of actual observation of use, on social occasions perhaps, are unimportant compared to what they have learned in the course of business. F. B. Vandegrift & Co., Inc. v. United States, 56 Cust. Ct. 103, C.D. 2617 (decided February 15,1966). Acc.: Cotton, Neill & Co. (Ltd.) v. United States, 11 Ct. Cust. Appls. 278, 280, T.D. 39084. At page 91 of the record, the following occurs in the testimony of Mr. Bronner, president of the plaintiff:
Judge Wilson : Did I understand you to say that the Models of Yesteryear are used chiefly as collector’s items, while the Matchbox Series are used principally for children to play with?
Ti-ie Witness : Yes, I think you can say this.
Judge Wilson : I understood you to make that statement.
Mr. Harris: Your Honor, I don’t believe this witness has been qualified to testify as to the actual use.
Judge Wilson : Well, a man who has been in the toy business since 1945, handled all types of toys, in my opinion, is capable of testifying.
Chief Judge Oliver: Objection overruled.
In my view this ruling was correct, and I regret it is now departed from. Mr. Bronner’s answer was competent. Not only did it establish prima facie the uses of the articles, but it would have done so even if Mr. Bronner had never once seen them in actual use.
By not following its own ruling, the court makes needlessly laborious the task of reaching, as it does, the right result. Worse, it countenances the tiresome practice of lugging in by the ears, instances *439of personal observation of use, wliicli must of necessity be too few to afford a valid sampling.